Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I:  Claim(s) 1-8 and 13-15, drawn to “A method for carrying out material removing machining of a component within a slot provided within the component”; and

Group II:  Claim(s) 9-12, drawn to “A device for material-removing machining of component within a slot provided in the component”.
NOTE:  Claims 13-15 are each drawn to “the method,” e.g. claim 13 is drawn to “The method as claimed in claim 9.”  However, it is noted that claim 9 is not drawn to a method.  Rather, claim 9 is drawn to “A device”.  As each of claims 13-15 is drawn to “The method”, each is of improper dependent form for failing to further limit the subject matter upon which it depends, noting that claims 13-15 do not include all of the limitations of the claim upon which it depends.  This is because each of claims 13-15 is dependent upon claim 9, which in turn is drawn to “A device”, e.g. claim 14 is drawn to “The method as claimed in claim 9”, and claim 9 is in turn drawn toward  “A device for material-removing machining of component within a slot provided in the component”.
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e. after taking the prior art into consideration, that the features common to all of the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of Storch et al. (U.S. PG Publication No. 2011/0014002 A1), for example.  (Note that Storch et al. is cited on the Information Disclosure Statement (IDS) that was filed on 12/30/2019).  
With regards to Groups I and II, the features in common between claim 1 and claim 9 (and thus, of these two groups) are as follows:  Material-removing machining of a component within a slot provided in the component comprising: locally resolved measurement data, which comprise information relating to flaws in the component; at least one machining tool that is 
Storch et al. teaches the common features between claims 1 and 9.  More specifically, Storch et al. discloses a component (10), which is embodied as a rotor, having a plurality of slots/ fir-tree grooves (13).  Be advised that Storch et al. discloses carrying out material-removing within the slots (13) provided within the component (10) [paragraph 0031].  Storch et al. further provides disclosure upon locally resolved measurement data which comprise information relating to flaws/crack (21) in the component (10).  This is because Storch et al. discloses the use of a probe (18) that is run over the contour of a given slot (13) that is flawed with a crack (21), wherein the slot contour, which is recorded by the probe (18), is supplemented by a depth to which the material in the region of the crack (21) has to be removed in order to reliably remove the crack (21) [paragraph 0027]. That is to say that the locally resolved measurement data, which comprise information relating to crack (21) in the component (10) corresponds, for example, to the depth to which the material in the region of the crack (21) has to be removed in order to reliably remove the crack (21).  Disclosure is also provided upon a milling tool (20), which is a machining tool.  As to the milling tool (20), it is displaceable in three spatial directions and is also pivotable in a motorized manner by a milling tool positioning device (17), which can be seen in at least Figure 5.  Lastly, Storch et al. discloses a control unit (23), and discloses that the milling tool (20) is moved in a given slot (13) in a program-controlled manner [paragraph 0029].  Please note that the control of the milling tool (20) depends on the measurement data.  Figure 4, for example, shows the milling tool (20) being controlled to remove material to a certain depth so as to reliably remove a given crack (21) in the cutting-out region (22).
Groups I and II are not “special technical features” since they do not make a contribution over the art as evidenced by at least Storch et al.
This application further contains claims directed to more than one species of the generic invention.  Specifically, Group I contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows:
Group I, Species i, Claims: 1-5, 7, 8, 14, and 15;
Group I, Species ii, Claims: 1-4, 6-8, and 13-15; 
Should Applicant elect Group I, Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims generic is considered non-responsive unless accompanied by an election.
Upon allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all of the limitations of an allowed generic claim.  Currently, at least the following claim(s) are found by Examiner to be generic: claim 1.
The inventions listed as Species i and ii do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e. after taking the 
With regards to Species i and ii, the features that are held in common are as follows:  the features of claim 1.  
Storch et al. teaches the common features of claim 1.  More specifically, Storch et al. discloses a method for carrying out material-removing machining of a component (10), which is embodied as a rotor, having a plurality of slots/fir-tree grooves (13).  Be advised that Storch et al. discloses the material-removing occurring in the slots (13) provided within the component (10) [paragraph 0031].  Said method comprises providing locally resolved measurement data, which comprise information relating to flaws/crack (21) in the component (10).  This will now be explained.  Storch et al. discloses using a probe (18) that is run over a contour of a given slot (13) that is flawed with a crack (21), wherein the slot contour, which is recorded by the probe (18), is supplemented by a depth to which the material in the region of the crack (21) has to be removed in order to reliably remove the crack (21) [paragraph 0027].  That is to say that the provided locally resolved measurement data, which comprise information relating to crack (21) in the component (10) corresponds, for example, to the depth to which the material in the region of the crack (21) has to be removed in order to reliably remove the crack (21).  Storch et al. further discloses material-removing machining of the component (10) by at least one machining tool, the at least one machining tool being a milling tool (20).  With regards to the milling tool (20), it is displaceable in three spatial directions and is also pivotable in a motorized manner by means of a milling tool positioning device (17), which can be seen in at least Figure 5.  Storch et al. also 
Thus, the common features between identified Species i and ii are not “special technical features” since they do not make a contribution over the art as evidenced by at least Storch et al.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        



/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722